Per Curiam:
The order appealed from should be modified by striking from the 6th paragraph thereof the words : “ The plaintiff to have leave upon both such direct and redirect examination to examine said witnesses as upon the examination of an adverse party,” and also by striking from the end of said order the words: “ The plaintiff to have the right to propound interrogatories as upon the examination of an adverse party.” As so modified the order is affirmed, without costs. Present — Ingraham, Laughlin, Clarke, Houghton and Scott, JJ. Order modified as directed in opinion, and as modified affirmed, without costs. Settle order on notice'.